Citation Nr: 0527467	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  99-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with a history of weak feet, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied a rating in excess of 10 
percent for bilateral weak feet.  The Board remanded the case 
to the RO in April 1999 for further development.  A July 2000 
RO rating decision recharacterized the issue as entitlement 
to an increased rating for bilateral pes planus with a 
history of weak feet, and assigned a 30 percent disability 
evaluation.  

In January 2001, the veteran testified at a travel board 
hearing chaired by Veterans Law Judge Constance B. Tobias, 
who was designated by the Chairman of the Board to conduct 
that hearing and to render a final determination in this 
case.  38 U.S.C.A. § 7102(b) (West 2002).  In March 2001, the 
Board denied the veteran's motion for an additional hearing 
before the Board, and remanded the claim to the RO for 
additional development.

The case was before the Board again in May 2002 at which time 
the Board denied the claim for a rating in excess of 30 
percent for bilateral pes planus with a history of weak feet.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  On February 19, 2003, 
the CAVC vacated the Board's May 2002 decision, and remanded 
the claim for further development pursuant to a Joint Motion 
for Remand.  The Board remanded the claim to the RO in 
October 2003 to conduct further development of the claim.

The Board notes that, following review of the record, the 
veteran appears have raised the following claims: (1) 
entitlement to service connection for a back disorder and 
bilateral knee disability as secondary to service connected 
bilateral pes planus with a history of weak feet; (2) 
entitlement to an increased rating for service connected 
right ankle disability; (3) entitlement to an increased 
rating for service connected left ankle disability; (4) 
entitlement to a total rating for compensation purposes based 
on individual unemployability; and (5) entitlement to aid and 
attendance benefits.  The Board does not have jurisdiction 
over these claims, and the issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's bilateral pes planus with a history of weak 
feet alone has been shown to be manifested by no more than 
severe bilateral pes planus with marked deformity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's bilateral pes planus with a history of weak 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

The report of the veteran's August 1946 physical examination 
for service separation notes that he was diagnosed with 
symptomatic third degree pes planus.  The report of a 
September 1946 VA examination for compensation purposes 
states that the veteran complained of chronic bilateral foot 
pain, weak ankles, and recurrent ankle sprains.  The veteran 
was diagnosed with moderately symptomatic bilateral weak 
feet.  In October 1946, the RO established service connection 
for bilateral weak feet and assigned a 10 percent evaluation 
for that disability.

The report of an August 1999 VA examination for compensation 
purposes relates that the veteran exhibited bilateral Grade 
III pes planus and bilateral ankle degenerative joint 
disease.  In July 2000, the RO recharacterized the veteran's 
bilateral foot disorder as bilateral pes planus with a 
history of week feet; assigned a 30 percent evaluation for 
that disability; established service connection for right 
ankle degenerative joint disease and left ankle degenerative 
joint disease; and assigned 10 percent evaluations for those 
disabilities.

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  A 30 percent 
disability evaluation is warranted for severe bilateral 
flatfoot (pes planus) manifested by marked deformity; 
accentuated pain on manipulation and use of the feet; 
indications of swelling on use of the feet; and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2004).  A 50 percent evaluation requires for 
pronounced bilateral pes planus manifested by marked 
pronation; extreme tenderness of the plantar surfaces of the 
feet; and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation which is not improved by 
orthopedic shoes or appliances.  Id.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  The CAVC 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A February 1997 written statement from Alfred B. Chance, 
M.D., conveys that he had treated the veteran since May 1994.  
Dr. Chance stated that the veteran's "leg problem is due to 
peripheral neuropathy with bilateral foot drop."  

At an August 1997 VA examination for compensation purposes, 
the veteran complained of progressive bilateral foot pain 
associated with weight-bearing which prevented him from 
walking and standing for more than short periods.  He 
reported that he used bilateral lower extremity braces and a 
cane to walk.  The veteran's history of peripheral neuropathy 
with progressive bilateral lower extremity weakness was 
noted.  The examiner observed that the veteran had a 
steppage-type gait.  On examination, the veteran exhibited 
marked bilateral pes planus; increased pronation of the feet; 
navicular prominences of both feet when in a standing 
position; significant bilateral foot dorsiflexion weakness; 
and no plantar tenderness, tenderness on manipulation, or 
Achilles spasm.  The veteran was diagnosed with symptomatic 
bilateral Grade III pes planus; chronic bilateral lateral 
ankle instability; and bilateral lower extremity peripheral 
neuropathy.  The VA physician commented that there was no 
etiological relationship between the veteran's flat feet and 
his eventual development of bilateral lower extremity 
peripheral neuropathy.  

At a September 1997 VA examination for compensation purposes, 
the veteran was diagnosed with sensory motor-type peripheral 
neuropathy of unknown etiology.  The VA examiner commented 
that the veteran's peripheral neuropathy was productive of 
significant bilateral leg and foot impairment which prevented 
him from walking without the use of a cane and lower 
extremity braces.  

A November 1997 VA treatment record indicates that the 
veteran complained of a burning sensation in the feet of one 
year's duration and bilateral foot pain.  A diagnostic 
impression of neuropathy was advanced.  A December 1997 VA 
treatment record states that the veteran complained of weak 
and swollen feet and poor arch support.  An impression of 
flat feet was advanced.  VA clinical documentation dated in 
April 1998 relates that the veteran was observed to have 
bilateral lower extremity weakness and to wear a left foot 
brace.  An impression of peripheral neuropathy was advanced.  
The veteran was subsequently give orthotics which were found 
to have corrected his pes planus and B-12 neuropathy-related 
gait deformities.  

At a September 1998 VA examination for compensation purposes, 
the veteran complained of chronic bilateral foot pain and a 
chronic bilateral foot burning sensation.  The veteran 
presented a history of peripheral neuropathy.  The VA 
examiner observed that the veteran exhibited a steppage-type 
gait secondary to his bilateral drop foot deformities.  On 
examination, the veteran exhibited bilateral Grade III pes 
planus with medial prominence of the navicular bones; 
significant bilateral pronation of the feet; marked 
generalized foot and ankle flexor and extensor weakness; no 
tenderness of the plantar aspects of the feet; and no 
callosity formation or evidence of Achilles tendon spasm or 
displacement.  Impressions of bilateral Grade III pes planus 
and peripheral neuropathy were advanced.  The VA examiner 
commented that the veteran had significant weakness of the 
flexors and extensors of the feet secondary to his peripheral 
neuropathy.  

A January 1999 physical evaluation from Randell Baum, D.P.M., 
reports that the veteran complained of progressive bilateral 
lower extremity weakness.  He stated that he used braces and 
a cane for ambulation.  Dr. Baum observed that the veteran 
exhibited severe bilateral pes planus with complete medial 
breakdown; diminished bilateral lower extremity flexor and 
extensor capacity; and ataxic ambulation with drop foot 
deformity.  In a February 1999 written statement, the veteran 
conveyed that his feet were much worse.  

At an August 1999 VA examination for compensation purposes, 
the veteran complained of bilateral foot pain associated with 
weight-bearing and the ability to walk for only very short 
periods.  He was reported to use a cane and a wheelchair.  On 
examination, the veteran exhibited a steppage-type gait 
pattern secondary to drop foot deformities; bilateral Grade 
III pes planus, bilateral navicular prominences; marked 
bilateral foot and ankle flexor and extensor weakness; 
tenderness on palpation of the plantar aspects of the feet, 
left hallux valgus; and no pain on manipulation of the feet 
or Achilles tendon spasm or displacement.  The orthopedic 
examiner advanced impressions of "bilateral weak feet with 
Grade III pes planus;" left hallux valgus; peripheral 
neuropathy; and bilateral ankle degenerative joint disease.  
The VA neurological examiner advanced an impression of 
peripheral neuropathy of unknown etiology.  

In his September 1999 Appeal to the Board (VA Form 9), the 
veteran advanced that his bilateral foot disorder was 
increasing in severity.  At the October 1999 hearing on 
appeal, the veteran testified that he experienced significant 
bilateral foot and lower extremity impairment.  At the 
January 2001 hearing before the undersigned Member of the 
Board, the veteran testified that he could not stand due to 
his feet.  

A May 2001 examination by Randell Braun, D.P.M., FAAFS, noted 
that the veteran's lower extremities manifested compromised 
circulation.  His orthopedic evaluation revealed a severe 
bunion deformity with both hallux abducto valgus and 
metatarsus primus varus.  There was decreased range of motion 
in the toe joints.  There was no pain on palpation of the 
interior weightbearing tuberosity of the calcaneous nor the 
second or third interspace of either foot.  His pain in the 
bunion areas did not warrant surgical intervention.

Clinical documentation dated in August 2001 from A. H. 
Kasmia, M.D., indicates that the veteran complained of 
bilateral lower extremity numbness, weakness, and gait 
disturbance.  He presented a history of foot drop and gait 
imbalance.  An impression of "chronic sensory motor 
polyneuropathy most likely hereditary such as Charcot-Marie 
Tooth" was advanced.  An August 2001 written statement from 
John A. Rodriguez-Feo, M.D., conveys that the veteran was 
"disabled for several reasons including his feet."  

In an August 2001 written statement, the veteran advanced 
that he experienced bilateral foot pain, burning, swelling, 
numbness, and discoloration.  He reported that he could not 
walk or stand without using a cane, braces, a wheelchair, or 
walls for support.  

At an August 2001 VA examination for compensation purposes, 
the veteran was noted to have a history of bilateral pes 
planus with a history of weak feet and peripheral neuropathy 
with bilateral foot drop.  The veteran was observed to have a 
steppage-pattern gait secondary to his bilateral drop foot 
deformities and to walk with the aid of two crutches and 
bilateral short leg braces.  On examination, the veteran 
exhibited pronated feet with Grade III pes planus; some 
bilateral navicular prominence; left hallux valgus; a 
generalized loss of sensation over the feet; and no plantar 
tenderness to palpation, pain on manipulation of the feet, or 
plantar callous formation.  Impressions of bilateral weak 
feet with Grade III pes planus; a left hallux valgus 
deformity; and peripheral neuropathy were advanced.  The 
physician commented that the veteran had significant loss of 
lower extremity sensation and associated functional 
limitations.  An addendum to the report noted that x-ray 
examination described osteoarthritis plus diffuse osteopenia 
with no acute abnormalities.

An April 2002 written statement from Thomas F. Sapp, M.D., 
states that the veteran was diagnosed with a number of 
significant nonservice-connected disorders including severe 
lumbosacral spine, left elbow, and left knee degenerative 
arthritis and a permanent neuromuscular disease involving the 
lower extremities.  The veteran was noted to be "barely able 
to get around and can barely walk."  An October 2003 clinic 
record noted that the veteran hurt his great toe trying to 
walk with x-ray examination demonstrating a fracture of the 
distal phalanx of the right great toe.  At that time, his 
clinical findings demonstrated tenderness to palpation over 
the right foot and ankle with much discoloration of the right 
toe.  In April 2004, he was noted to have fallen several 
times at home.  X-ray examination of the right foot 
demonstrated arthritic changes but no fracture.  A November 
2004 clinic record noted an assessment that the veteran's 
bilateral knee disabilities were due to the service connected 
ankle and foot disabilities.

Thereafter, VA clinic records reflects the veteran's 
continued treatment for bilateral lower extremity pain and 
weakness.  He was fitted for orthotic boots with fitted brace 
and edema control stockings.  He continued to hold a 
diagnosis of peripheral neuropathy.  He was treating his pain 
symptoms with Salsalate.

A January 2005 statement from the veteran's neighbor attested 
to personal observation of the veteran's symptoms of foot 
swelling, and frequent falls.  

In March 2005, the veteran submitted an aid and attendance 
worksheet prepared by Dr. Sapp opining that the veteran was 
bedridden, used a wheelchair for ambulation, and was unable 
to dress and attend to the wants of nature unassisted.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's bilateral pes planus has been shown to be Grade 
III in severity and to be manifested by pronated feet and 
prominent navicular bones.  There is one notation of severe 
bunion formation by Dr. Braun in May 2001, but physical 
examination found no pain on palpation of either foot.  He 
has been repeatedly found to exhibit no tenderness on 
manipulation or palpation of the feet; or tendo Achilles 
displacement or spasm.  In addition to his service-connected 
bilateral pes planus, the veteran has been diagnosed with 
bilateral lower extremity peripheral neuropathy of unknown 
etiology with associated bilateral drop foot and a steppage-
gait which severely affects his gait and ability to ambulate 
without assistance.  The veteran's peripheral neuropathy has 
been determined to be unrelated to his service-connected foot 
and ankle disorders.  VA examiners have opined that the 
veteran did not exhibit tenderness or pain on manipulation or 
palpation of the feet due to the severe bilateral lower 
extremity sensory impairment associated with his nonservice-
connected peripheral neuropathy.  

The veteran advances on appeal that his bilateral pes planus 
is manifested by severe lower extremity impairment including 
impaired ambulation and the need for the use of bilateral 
braces and canes.  The Board notes that the record is devoid 
of clinical findings supporting the veteran's assertions.  
Indeed, the veteran's severe lower extremity disability 
including bilateral foot drop has been repeatedly and 
essentially exclusively attributed to his nonservice-
connected peripheral neuropathy.  As the record does not 
establish that the veteran's bilateral pes planus is 
manifested by marked pronation; extreme tenderness of the 
plantar surfaces of the feet; and/or marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, the Board concludes that the current 30 percent 
evaluation adequately reflects the veteran's current pes 
planus-related disability picture.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2004).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral foot disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The CAVC has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The CAVC has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  



III.  Duty to assist and notify

In so holding, the Board notes that the claim was first 
adjudicated by the agency of original jurisdiction (AOJ) in 
December 1997.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated July 2001, 
February 2004, July 2004 and May 2005, as well as the rating 
decision on appeal, the statement of the case (SOC) and the 
supplemental statements of the (SSOC's), told him what was 
necessary to substantiate his claim.  In fact, the rating 
decision on appeal, the SOC and the multiple SSOC's provided 
him with specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The letters 
cited above satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The February 2005 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is so because of impossibility as 
the provisions of the VCAA were enacted subsequent to the 
initial AOJ determination.  This case was specifically 
remanded to the RO for development of the claim pursuant to 
the VCAA.  There is no indication that any aspect of the VCAA 
compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.  See Mayfield, 19 Vet. App. 103 (2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and all 
private medical records identified by the veteran as relevant 
to his claim on appeal.  There are no outstanding requests to 
obtain any additional evidence and/or information.  VA has 
provided the veteran with VA examination in August 2001 and 
that examination report is adequate for rating purposes.  The 
record has been supplemented with post-VA examination 
clinical records that do not suggest an increased severity of 
symptoms so as to require additional VA examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).  The evidence of record, in 
its totality, provides the necessary information to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

An increased rating for bilateral pes planus with a history 
of weak feet is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


